                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


BRIAN DRUKTENIS                                )       CASE NO.: 1:18 CV 2283
                                               )
       Petitioner,                             )       JUDGE JOHN ADAMS
                                               )
v.                                             )
                                               )       MEMORANDUM
L. EPPINGER, Warden                            )       OPINION AND ORDER
                                               )
                                               )
       Respondent.                             )
                                               )




       Pro se Petitioner Brian Druktenis has filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254, challenging the constitutionality of his 1985 conviction for

murder with a firearm specification rendered by the Ashtabula County Court of Common

Pleas in Case No. 11303. (Doc. 1.) Petitioner’s first ground for relief states in its

entirety: “No Complaint. The Trial Court lacked Subject-Matter Jurisdiction.” (Id. at 5.)

For his second ground, Petitioner states only, “Trial Court is in violation of Due process.”

(Id. at 7.) The Petition provides no factual allegations supporting either claim.

       District courts may summarily dismiss a habeas petition when it appears on its

face that the petitioner is not entitled to relief. 28 U.S.C. § 2243; Rule 4, Rules

Governing Habeas Corpus Cases Under Section 2254. This petition is too vague and

conclusory to state a claim upon which relief may be granted. See Rule 2(c), Rules

Governing Habeas Corpus Cases Under Section 2254. Therefore, on October 9, 2018,

the Court ordered Petitioner to file within thirty days an amended petition with a more



                                              1
detailed explanation of his legal claims and the facts supporting those claims to avoid

dismissal. (Doc. 4.) Petitioner has failed to comply with that Order.

       Accordingly, this case is dismissed under 28 U.S.C. § 2243. This Court further

certifies that an appeal from this decision could not be taken in good faith. 28 U.S.C. §

1915(a)(3).

       IT IS SO ORDERED.



                                                /s/ John R. Adams 11/20/18
                                             JUDGE JOHN R. ADAMS
                                             UNITED STATES DISTRICT COURT




                                             2
